Citation Nr: 9922816	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.V. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.    

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions, dated in June 1997 
and July 1997, of the Department of Veterans Affairs (VA), 
Los Angeles, California, Regional Office (RO).   


FINDINGS OF FACT

1.  In a February 1982 rating decision, the RO denied 
entitlement to service connection for a right shoulder 
disability.     

2.  The evidence submitted since the February 1982 rating 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for a right shoulder disability.

3.  The veteran has not provided competent medical evidence 
demonstrating a nexus between current right shoulder 
disability and any incident in service.  


CONCLUSION OF LAW

1.  The February 1982 rating decision, which denied 
entitlement to service connection for a right shoulder 
disability, is final.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. 
§ 19.153 (1981); (currently 38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.104, 20.1103 (1998)).

2.  Evidence submitted since the February 1982 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for a right 
shoulder disability is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right shoulder disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1982 rating decision, the RO denied entitlement 
to service connection for a right shoulder disability.  The 
basis of the denial was that there was no medical evidence 
which medically related the veteran's current right shoulder 
disability to his right shoulder complaints in service.  The 
veteran was notified by letter, in February 1982, of this 
rating decision.  The veteran did not perfect a timely 
appeal.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of the 
claim, a rating determination is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 4005(c) 
(West 1982); 38 C.F.R. § 19.153 (1981).  In this case, the 
February 1982 rating decision is final, as there was no 
timely appeal of the decision.

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
invalidated.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit indicated that the Colvin test of 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Hodge, supra.   

In light of Hodge, in Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17 1999) (en banc), and in Winters v West, No. 97-
2180, (U.S. Vet. App. Feb. 17 1999) (en banc) the Court set 
forth a three-part test for the adjudication of previously 
denied claims to which finality had attached.  Under the new 
Elkins test, the Secretary must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).   Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under 38 C.F.R. § 5107(b) has been 
fulfilled.  Elkins, slip op. at 14-15; Winters, slip op. at 
4.

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994).  The 
Court has also held that this presumption does not arise when 
a medical opinion is based upon an inaccurate medical history 
or upon a veteran's account of his medical history that has 
been previously rejected.  Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993). 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

In this case, evidence submitted since the February 1982 
rating decision consists of VA treatment records dated from 
1985 to 1988, a VA examination report dated in July 1992, the 
veteran's statement dated in March 1993, a lay statement 
dated in March 1993, copies of the veteran's service records, 
VA treatment records dated from 1988 to 1991, a VA 
examination report dated in May 1993, physician statements 
dated in April 1997, the veteran's statement dated in May 
1997, VA treatment records dated in February and March 1997, 
April 1997 VA treatment records, VA treatment records dated 
from February 1997 to May 1997, a February 1977 VA treatment 
record, a May 1970 service medical record, an August 1981 VA 
treatment record, a November 1981 VA treatment record, a June 
1981 VA treatment record, a service medical record dated in 
1970 and 1971, and the veteran's and J.V.'s testimony at a 
hearing before the RO in November 1997.  

The VA treatment records, dated February 20, 1997 and March 
6, 1997, indicate that the veteran complained of right 
shoulder pain.  The February 1997 VA treatment record reveals 
that the veteran originally injured his right shoulder in 
Vietnam.  It was noted that right shoulder was injured when a 
rocket fell on him.  The assessment was degenerative joint 
disease and fibromyalgia.  The March 1997 VA treatment record 
indicates that the veteran reported having right shoulder 
pain off and on for over twenty years.  The assessment was 
right shoulder pain.  This evidence is new, since it was not 
available to the reviewers in 1982.  It is material since it 
establishes new diagnoses (degenerative joint disease and 
fibromyalgia) and bears directly and substantially upon the 
specific matter under consideration and when it is considered 
by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that the credibility of evidence must be presumed 
for the purpose of deciding whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, 
as the Board finds the clinical evidence added to the record 
is "new and material" to the veteran's claim, the claim is 
reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  

The Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran's current right 
shoulder disability is related to service.  The Board notes 
that the veteran complained of right shoulder pain on at 
least one occasion in service.  However, there were no 
findings of chronic right shoulder disability and his 
discharge examination was negative for the presence pertinent 
pathology.  The recently submitted clinical evidence reflects 
the presence of chronic right shoulder disability, but does 
not causally link the present right shoulder disorder to 
service.  The Board notes that the earliest record of 
arthritis, is dated in 1997, more than 25 years after the 
veteran's discharge from service.  

The only evidence of a nexus between current right shoulder 
pathology and service is the veteran's own opinion.  While he 
is competent to testify as to symptoms he experiences, he is 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the evidence as to continuity of symptomatology is also 
not competent to establish a nexus.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for a right shoulder 
disorder.  See 38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for a right shoulder, on a ground different from that of the 
RO, the veteran has not been prejudiced by the decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes 
that the veteran has been informed of the elements required 
for a well-grounded claim and he has argued for service 
connection in his original application for VA benefits and 
throughout the course of this appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a right 
shoulder disability, the appeal is reopened.

Entitlement to service connection for a right shoulder 
disability is denied.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

